Name: Regulation (EU) 2016/2094 of the European Parliament and of the Council of 23 November 2016 amending Council Regulation (EC) No 1342/2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  natural environment;  environmental policy
 Date Published: nan

 3.12.2016 EN Official Journal of the European Union L 330/1 REGULATION (EU) 2016/2094 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 November 2016 amending Council Regulation (EC) No 1342/2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 1342/2008 (3) establishes a long-term plan for cod stocks in the Kattegat, the North Sea, the Skagerrak and the eastern Channel, the west of Scotland and the Irish Sea, and for the fisheries exploiting those stocks. The objective of Regulation (EC) No 1342/2008 is sustainable exploitation that restores and maintains those cod stocks above levels capable of producing maximum sustainable yield (MSY). (2) The scientific evaluation of the performance of Regulation (EC) No 1342/2008 carried out by the Scientific, Technical and Economic Committee for Fisheries (STECF) has shown a number of problems with the application of that Regulation. The International Council for the Exploration of the Sea (ICES) has suggested a re-evaluation of the management strategy, in particular following a change in its perception of the North Sea stock. (3) With the application of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) as from 1 January 2014, the management framework for cod has changed fundamentally, in particular through the introduction of a landing obligation. (4) New multiannual plans for multi-species fisheries in various Atlantic regions, based on Regulation (EU) No 1380/2013, are currently being prepared. Regulation (EC) No 1342/2008 will eventually be superseded, for each relevant area, by those new multiannual plans for multi-species fisheries. Regulation (EC) No 1342/2008 will therefore continue to apply for only a short period of time. However, a number of urgent amendments should nevertheless be made to Regulation (EC) No 1342/2008 to cover the period until the new multiannual plans for multi-species fisheries start to apply. (5) The fishing effort regime set out in Regulation (EC) No 1342/2008 resulted in a number of achievements concerning selectivity and other measures to avoid catching cod, but it has become an obstacle to the implementation of the landing obligation, as it hampers further adaptation of fishing patterns, such as the choice of area and gear. The fishing effort regime should therefore be discontinued. As Regulation (EC) No 1342/2008 triggered considerable improvements in selectivity and cod avoidance through incentives that were linked to the fishing effort regime and through national measures (cod avoidance or discard reduction plans), it is of utmost importance that, while the landing obligation is introduced for all catches of cod in accordance with the timetable for its introduction set out in Regulation (EU) No 1380/2013, Member States having a direct interest in the fisheries continue, or further develop, those national measures. (6) During a transitional phase in which preparations are ongoing towards multiannual plans for multi-species fisheries in accordance with Regulation (EU) No 1380/2013 in areas now covered by Regulation (EC) No 1342/2008, management measures should take into account appropriate minimum and precautionary biomass levels. If the stocks fall below safeguard biomass levels (MSY Btrigger) available in scientific advice consistent with Regulation (EU) No 1380/2013, all necessary measures to address the situation should be taken. (7) In some areas covered by Regulation (EC) No 1342/2008, information on the stock and the fisheries may be insufficient to determine fishing opportunities in accordance with the principle of MSY. In such cases, the precautionary approach should be followed. (8) In addition to the fishing effort regime, Regulation (EC) No 1342/2008 introduced a system of special fishing permits linked to a limitation of the total capacity of fishing vessels' engine power in a relevant area. In order to avoid the disruptive dislocation of fishing activity which could have a negative impact on the stocks' recovery, it is appropriate to maintain that system, while the fishing effort regime itself is being completely discontinued. (9) Council Regulation (EC) No 1224/2009 (5) repealed a number of provisions of Regulation (EC) No 1342/2008 that referred to Annexes II and III thereto. Since there are no other references in Regulation (EC) No 1342/2008 to those Annexes, they became obsolete and should be deleted. (10) Regulation (EC) No 1342/2008 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1342/2008 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Definitions For the purposes of this Regulation, the definitions laid down in Article 4(1) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (*1) shall apply. (*1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22).;" (2) Article 4 is deleted; (3) Article 5 is replaced by the following: Article 5 Objective of the plan 1. The plan referred to in Article 1 shall aim to ensure exploitation that restores and maintains the cod stocks above levels which can produce maximum sustainable yield. 2. Any management measure taken pursuant to this Regulation shall be consistent with the requirements laid down in Article 2(2) of Regulation (EU) No 1380/2013 and with the principles and aims of that Regulation.; (4) Article 6 is replaced by the following: Article 6 Minimum and precautionary biomass levels When adopting management measures, minimum and precautionary biomass levels for each of the cod stocks shall be consistent with the objectives of Regulation (EU) No 1380/2013.; (5) Articles 7 and 8 are deleted; (6) Article 9 is replaced by the following: Article 9 Setting of TACs in poor data conditions Where, due to a lack of sufficiently accurate and representative information, fishing opportunities cannot be determined in accordance with Article 5(1), the fixing of fishing opportunities shall be based on the precautionary approach in accordance with Article 9(2) of Regulation (EU) No 1380/2013, taking into account trends in the cod stock and in the fishing activity, and ensuring at least a comparable degree of conservation of the relevant stocks.; (7) after Article 9, a new Chapter heading is inserted: CHAPTER IIa MEMBER STATES' OBLIGATIONS; (8) Article 10 is replaced by the following: Article 10 Fishing authorisations and capacity ceilings 1. For each of the geographical areas referred to in Article 1 of this Regulation, each Member State shall issue fishing authorisations in accordance with Article 7 of Council Regulation (EC) No 1224/2009 (*2) for vessels flying its flag which engage in fishing activities in that area and using one of the following gears: (a) bottom trawls and seines (OTB, OTT, PTB, SDN, SSC, SPR) of mesh: (i) TR1 equal to or larger than 100 mm; (ii) TR2 equal to or larger than 70 mm and less than 100 mm; (iii) TR3 equal to or larger than 16 mm and less than 32 mm; (b) beam trawls (TBB) of mesh: (i) BT1 equal to or larger than 120 mm; (ii) BT2 equal to or larger than 80 mm and less than 120 mm; (c) gill nets, entangling nets (GN); (d) trammel nets (GT); (e) longlines (LL). 2. Without prejudice to the capacity ceilings set out in Annex II to Regulation (EU) No 1380/2013, for each of the geographical areas referred to in Article 1 of this Regulation, the total capacity expressed in kW of the vessels having fishing authorisations issued in accordance with paragraph 1 of this Article shall not be greater than the maximum capacity of the vessels that have been active in 2006 or 2007 using one of the gears referred to in paragraph 1 in the geographical area concerned. 3. Each Member State shall establish and maintain a list of vessels holding the fishing authorisation referred to in paragraph 1 and make it available on its official website to the Commission and other Member States. (*2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).;" (9) Chapter III is deleted; (10) Articles 30 and 31 are deleted; (11) Annexes I, II, III and IV are deleted. Article 2 This Regulation shall enter into force on the fourth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 November 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ C 44, 15.2.2013, p. 125. (2) Position of the European Parliament of 11 June 2013 (OJ C 65, 19.2.2016, p. 193) and position of the Council at first reading of 29 September 2016 (not yet published in the Official Journal). Position of the European Parliament of ¦ November 2016 (not yet published in the Official Journal). (3) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).